Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  BLAINE G. HARRINGTON III,

                 Plaintiff,
                                                                Case No. 0:18-cv-61791
  vs.

  MOBOX MARINE, LLC and CONNEX
  SOCIAL, LLC dba CONNEX DIGITAL
  MARKETING,

              Defendants.
  ___________________________________/

    DEFENDANTS’ ANSWER TO THE COMPLAINT AND AFFIRMATIVE DEFENSES

         NOW COME Defendants, Mobox Marine, LLC (“Mobox”) and Connex Social, LLC dba

  Connex Digital Marketing (“Connex,” and collectively with Mobox, “Defendants”), by and

  through their undersigned attorneys, and pursuant to the Federal Rules of Civil Procedure, file

  their Answer and Affirmative Defenses to Plaintiff’s Complaint and state as follows:

                                  SUMMARY OF THE ACTION

         1.      Plaintiff, BLAINE G. HARRINGTON III (“HARRINGTON”), brings this action

  for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and

  distribute Harrington’s original copyrighted works of authorship.

         Mobox’s Answer:        This allegation calls for a legal conclusion, to which a response is

  not required. To the extent a response is required, denied.

         Connex’s Answer:       This allegation calls for a legal conclusion, to which a response is

  not required. To the extent a response is required, denied.

         2.      Harrington is a travel/location photographer based in Denver, Colorado. He is the

  2005 and 2006 SATW Travel Photographer of the Year. Harrington has worked on assignment
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 2 of 13



  for most major news, business, travel and inflight magazines. With over forty years in business

  (including working in Amsterdam, New York, Paris and Zurich), Harrington has expert

  knowledge of Europe, as well as most regions of the world.

            Mobox’s Answer:     Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            Connex’s Answer:    Connex neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            3.    Defendant MOBOX MARINE, LLC (“Mobox”) is a company that manufactures

  and sells marine accessories, dock steps, and dock boxes.

            Mobox’s Answer:     Admitted.

            Connex’s Answer:    Upon information and belief, admitted.

            4.    Defendant CONNEX SOCIAL LLC dba CONNEX DIGITAL MARKETING

  (“Connex”) created the website www.moboxmarine.com.

            Mobox’s Answer:     Denied.

            Connex’s Answer:    Denied.

            5.    Defendants Mobox and Connex are herein referred to as “Defendants.”

            Mobox’s Answer:     Admitted.

            Connex’s Answer:    Admitted.

            6.    Harrington alleges that Defendants copied Harrington’s copyrighted Work from

  the internet in order to advertise, market and promote their business activities. Defendants

  committed the violations alleged in connection with Defendants’ businesses for purposes of



                                                 2
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 3 of 13



  advertising and promoting sales to the public in the course and scope of Defendants’ businesses.

         Mobox’s Answer:         This allegation calls for a legal conclusion, to which a response is

  not required. To the extent a response is required, denied.

         Connex’s Answer:        This allegation calls for a legal conclusion, to which a response is

  not required. To the extent a response is required, denied.

                                   JURISDICTION AND VENUE

         7.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         Mobox’s Answer:         Admitted only that the Complaint purports to state a claim under

  the Copyright Act of the United States, and expressly denied as to all other allegations contained

  in the paragraph, including denied as to any and all liability to Plaintiff.

         Connex’s Answer:        Admitted only that the Complaint purports to state a claim under

  the Copyright Act of the United States, and expressly denied as to all other allegations contained

  in the paragraph, including denied as to any and all liability to Plaintiff.

         8.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

  §§ 1331, 1338(a).

         Mobox’s Answer:         Admitted only that the Complaint purports to state claims pursuant

  to 28 U.S.C. §§ 1331, 1338(a), and expressly denied as to all other allegations contained in the

  paragraph, including denied as to any and all liability to Plaintiff.

         Connex’s Answer:        Admitted only that the Complaint purports to state claims pursuant

  to 28 U.S.C. §§ 1331, 1338(a), and expressly denied as to all other allegations contained in the

  paragraph, including denied as to any and all liability to Plaintiff.

         9.      Defendants are subject to personal jurisdiction in Florida.

         Mobox’s Answer:         Admitted to the extent that Mobox resides within this judicial

  district and transacts business in this judicial district, and expressly denied as to all other
                                                     3
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 4 of 13



  allegations contained in that paragraph, including denied as to any and all liability to Plaintiff.

          Connex’s Answer:        Denied.

          10.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

  because the events giving rise to the claims occurred in this district, Defendants engaged in

  infringement in this district, Defendants reside in this district, and Defendant is subject to

  personal jurisdiction in this district.

          Mobox’s Answer:         Admitted to the extent that Mobox resides within this judicial

  district and transacts business in this judicial district, and expressly denied as to all other

  allegations contained in that paragraph, including denied as to any and all liability to Plaintiff.

          Connex’s Answer:        Denied.

                                            DEFENDANTS

          11.     Mobox Marine, LLC is a Florida limited liability company with its principal place

  of business at 401 East Las Olas Boulevard, Suite 130-319, Fort Lauderdale, Florida, 33301, and

  can be served by serving its Registered Agent, Philip C. Rosen, 8551 West Sunrise Boulevard,

  Suite 208, Sunrise, Florida, 33322.

          Mobox’s Answer:         Admitted that this is the registered agent on file with the State of

  Florida for Mobox.

          Connex’s Answer:        Admitted that this is the registered agent on file with the State of

  Florida for Mobox.

          12.     Connex Social LLC db/a Connex Digital Marketing is a Michigan limited liability

  company that can be served by its Registered Agent, Paul Kortman, 2885 Sanford Avenue SW,

  #30987, Grandville, Michigan, 49418.

          Mobox’s Answer:         Admitted that this is the registered agent on file with the State of

  Michigan for Connex.
                                                    4
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 5 of 13



            Connex’s Answer:     Admitted that this is the registered agent on file with the State of

  Michigan for Connex.

                             THE COPYRIGHTED WORK AT ISSUE

            13.   In 2007, Harrington created a photograph entitled “20070624_hawaii_0066”,

  which is shown below and referred to herein as the “Work”.

            Mobox’s Answer:      Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            Connex’s Answer:     Connex neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            14.   Harrington registered the Work with the Register of Copyrights on August 29,

  2011 and was assigned the registration number VAu 1-077-015. The Certificate of Registration

  is attached hereto as Exhibit 1.

            Mobox’s Answer:      Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            Connex’s Answer:     Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            15.   At all relevant times Harrington was the owner of the copyrighted Work at issue

  in this case.

            Mobox’s Answer:      Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its
                                                   5
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 6 of 13



  proofs.

            Connex’s Answer:     Connex neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

                               INFRINGEMENT BY DEFENDANTS

            16.   Defendants have never been licensed to use the Work at issue in this action for

  any purpose.

            Mobox’s Answer:      Denied.

            Connex’s Answer:     Denied.

            17.   On a date after the Work at issue in this action was created, but prior to the filing

  of this action, Defendants copied the Work.

            Mobox’s Answer:      Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            Connex’s Answer:     Connex neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            18.   Defendants copied Harrington’s copyrighted Work without Harrington’s

  permission.

            Mobox’s Answer:      Denied.

            Connex’s Answer:     Denied.

            19.   After Defendants copied the Work, they made further copies and distributed the

  Work on the internet to promote the sale of goods and services as part of Mobox’s marine

  accessories business.
                                                    6
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 7 of 13



            Mobox’s Answer:        Denied.

            Connex’s Answer:       Denied.

            20.   Defendants copied and distributed Harrington’s copyrighted Work in connection

  with Mobox’s business for purposes of advertising and promoting Mobox’s business, and in the

  course and scope of advertising and selling products and services.

            Mobox’s Answer:        Denied.

            Connex’s Answer:       Denied.

            21.   Harrington’s Work is protected by copyright but are not otherwise confidential,

  proprietary, or trade secrets.

            Mobox’s Answer:        Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            Connex’s Answer:       Mobox neither admits nor denies the allegations contained therein

  for lack of sufficient knowledge or information upon which to plead and leaves Plaintiff to its

  proofs.

            22.   Defendants committed copyright infringement of the Work as evidenced by the

  documents attached hereto as Exhibit 2.

            Mobox’s Answer:        Denied.

            Connex’s Answer:       Denied.

            23.   Harrington never gave Defendants permission or authority to copy, distribute or

  display the Work at issue in this case.

            Mobox’s Answer:        Denied.

            Connex’s Answer:       Denied.



                                                    7
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 8 of 13



          24.     Harrington notified Defendants of the allegations set forth herein on December

  29, 2017 and January 30, 2018. In response to one of these notices, Defendants informed

  Plaintiff that Connex was responsible. To date, the parties have failed to resolve this matter.

  Copies of the Notices to Defendants are attached hereto as Exhibit 3.

          Mobox’s Answer:         Denied that Harrington notified both Defendants of the allegations.

  Admitted that Defendant Connex represented to counsel for Harrington that it had designed the

  site for Defendant Mobox. Admitted that the parties have failed to resolve this matter to date and

  denied as to all other allegations of this paragraph.

          Connex’s Answer:        Denied that Harrington notified both Defendants of the allegations.

  Admitted that Defendant Connex represented to counsel for Harrington that it had designed the

  site for Defendant Mobox. Admitted that the parties have failed to resolve this matter to date and

  denied as to all other allegations of this paragraph.

                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

          25.     Plaintiff incorporates the allegations of paragraphs 1 through 24 of this Complaint

  as if fully set forth herein.

          Mobox’s Answer:         Mobox restates and incorporates its responses to the above

  paragraphs of this Complaint as if set forth fully herein.

          Connex’s Answer:        Connex restates and incorporates its responses to the above

  paragraphs of this Complaint as if set forth fully herein.

          26.     Harrington owns a valid copyright in the Work at issue in this case.

          Mobox’s Answer:         Denied.

          Connex’s Answer:        Denied.

          27.     Harrington registered the Work at issue in this case with the Register of

                                                    8
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 9 of 13



  Copyrights pursuant to 17 U.S.C. § 411(a).

          Mobox’s Answer:      Denied.

          Connex’s Answer:     Denied.

          28.   Defendants copied, displayed, and distributed the Work at issue in this case and

  made derivatives of the Work without Harrington’s authorization in violation of 17 U.S.C. § 501.

          Mobox’s Answer:      Denied.

          Connex’s Answer:     Denied.

          29.   Defendants performed the acts alleged in the course and scope of their business

  activities.

          Mobox’s Answer:      Denied.

          Connex’s Answer:     Denied.

          30.   Harrington has been damaged.

          Mobox’s Answer:      Denied.

          Connex’s Answer:     Denied.

          31.   The harm caused to Harrington has been irreparable.

          Mobox’s Answer:      Denied.

          Connex’s Answer:     Denied.

                                  AFFIRMATIVE DEFENSES

          For their affirmative defenses, Defendants Mobox Marine, LLC and Connex Social, LLC

  dba Connex Digital Marketing assert and state as follows:

          1.     This Court does not have subject matter jurisdiction over Harrington’s claim.

          2.    Harrington did not register the photo alleged to be infringed with the U.S.

  Copyright Office.

          3.    Harrington does not own a valid copyright registration for the alleged infringing
                                                 9
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 10 of 13



   work.

           4.     Defendants’ have not infringed any protectable element of Harrington’s alleged

   copyright.

           5.     Harrington lacks standing to bring some or all of its asserted claims because

   Harrington is not the “legal or beneficial owner of an exclusive right under a copyright” under 17

   U.S.C. § 501(b) for all of the copyrights asserted in this action due to prior assignments or

   licenses of copyright.

           6.     Harrington’s claims are barred in whole or in part by licenses, express and

   implied, granted or authorized to be granted by the owners of the asserted copyrights, including

   licenses that expressly or impliedly permit the conduct alleged to be infringing by Harrington.

   Harrington has licensed individuals to make use of the asserted copyrighted images and has

   alleged no facts to show the alleged infringing acts were not committed by licensees of those

   copyrights.

           7.     Harrington’s claims are barred in whole or in part by 17 U.S.C. § 107 and the

   doctrine of fair use because, to the extent Mobox or Connex have allegedly engaged in the

   unauthorized use of any copyrighted material, that use is a permitted fair use under the law. The

   use of Harrington’s work is fair under the doctrine of fair use based on (1) purpose and character

   of Defendants’ use, (2) nature of the copyrighted work, (3) amount taken and (4) market impact.

   The purpose and character of Defendants’ use was transformative and creative, Harrington’s

   work is factual and entitled to thin copyright protection, only a single image out of the thousands

   registered as part of Harrington’s copyright was used, and, on information and belief, any use of

   the image had minimal, if any, impact on the market for Plaintiff’s work. Given that, applying

   the factors of Section 107, some or all of Defendants’ use, as alleged, constitute fair use.



                                                    10
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 11 of 13



            8.     Harrington’s damages, if any, are limited by Defendants’ innocent intent because

   Defendants at no time intended to infringe any copyright and were not aware and had no reason

   to believe that their actions, as alleged in the Complaint, constituted what Harrington alleges is

   an infringement of copyright.

            9.     Defendants’ alleged limited use of the work at issue did not result in any

   additional profits to Defendants. To the extent Harrington can show any damages, such damages

   are nominal in nature.

            10.    Pursuant to 17 U.S.C. §412, Harrington is barred from recovering statutory

   damages or attorneys’ fees in this lawsuit for copyright infringement of Harrington’s alleged

   works.

            11.    Defendants’ alleged actions were done without knowledge of Harrington’s claim

   of copyright. Defendants removed the image at issue that Harrington alleges infringed his

   purported copyright from the www.moboxmarine.com website, and Defendants have no intent to

   produce, distribute or display that image, or any copyrighted work allegedly owned by

   Harrington, in the future. Harrington’s request for injunctive relief is therefore moot.

            WHEREFORE, Defendants, MOBOX MARINE, LLC and CONNEX SOCIAL, LLC

   dba CONNEX DIGITAL MARKETING, respectfully request that this Court enter an order in

   their favor, and against Plaintiff BLAINE G. HARRINGTON III as follows:

                   A.       That Plaintiff takes nothing by this action;

                   B.       That Plaintiff pay to Defendants their reasonable attorneys’ fees and all

            other costs to defend this action; and

                   C.       All other relief that this Court deems just and proper.

                                             JURY DEMAND

            Defendants hereby demand a trial by jury of all issues so triable.
                                                      11
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 12 of 13



         Dated this 18th day of October, 2018.

                                                  By: s/ Gregory N. Woods
                                                      Gregory N. Woods
                                                      Florida Bar No. 175500
                                                      gwoods@lawfirmnaples.com
                                                      WOODS, WEIDENMILLER,
                                                      MICHETTI & RUDNICK, LLP
                                                      9045 Strada Stell Court, Suite 400
                                                      Naples, FL 34109
                                                      (239) 325-4070 – Telephone
                                                      (239) 325-4080 – Facsimile
                                                      Attorneys for Defendants


                                                       G. Thomas Williams
                                                       Michigan Bar No. P53734
                                                       Pro Hac Vice
                                                       pleadings@mcgarrybair.com
                                                       MCGARRY BAIR PC
                                                       45 Ottawa Ave. SW, Suite 700
                                                       Grand Rapids, MI 49503
                                                       (616) 742-3500 – Telephone
                                                       (616) 742-1010 – Facsimile




                                                 12
Case 0:18-cv-61791-RKA Document 15 Entered on FLSD Docket 10/18/2018 Page 13 of 13



                                  CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that the foregoing has been filed with the Clerk of Court via the

   CM/ECF System, on this 18th day of October, 2018, which will send notification to the following

   counsel of record:

   Joel B. Rothman, Esq.
   Alexander C. Cohen, Esq.
   Schneider Rothman Intellectual Property
   Law Group, PLLC.
   4651 North Federal Highway
   Boca Raton, FL 33431
   E-mail: joel.rothman@sriplaw.com
           Alex.cohen@sriplaw.com



                                       WOODS, WEIDENMILLER, MICHETTI &
                                       RUDNICK, LLP

                                       By:_s/ Gregory N. Woods
                                       Gregory N. Woods
                                       Florida Bar No. 175500
                                       9045 Strada Stell Court, Suite 400
                                       Naples, FL 34109
                                       (239) 325-4070 – Telephone
                                       (239) 325-4080 – Facsimile
                                       gwoods@lawfirmnaples.com
                                       mdipalma@lawfirmnaples.com
                                       service@lawfirmnaples.com




                                                 13
